DETAILED ACTION

The present application (Application No. 16/141,938), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 08 October, 2020.


Status of Claims

Claims 1, 9,  have been amended. Therefore, claims 1-16, are currently pending and addressed below.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10, 14-16, are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0232921) (hereinafter “Smith2921”) in view of Johnson et al. (US 8,994,613) (hereinafter “Johnson4613”).

Regarding claims 1, 9,  Smith2921 discloses: 
(recommendation method, applied in a reality presenting device). Digital experience content personalization and recommendation techniques and systems within an augmented reality (AR) or virtual reality (VR) environment are described (see at least Smith2921, Fig. 1, par. [0019], [0028]). 
(the processing unit). User computing device including sensors 202 (see at least Smith2921, Fig. 1-2, par. [0037]). 
(the first sensing module sensing a user-related information corresponding to a user who wears the reality presenting device). Computing device 102 comprising physiological sensors (see at least Smith2921, Fig. 1-2, par. [0038], “the sensors 206 are configured to detect environmental conditions involving the user 210, e.g., heart rate, temperature, movement, and other biometrics”).
(a first sensing module, configured to sense a user-related information corresponding to a user who wears the reality presenting device). (see at least Smith2921, Fig. 2, par. [0037], [0039], [0042]).
(the second sensing module sensing an environment-related information corresponding to an environment which the user experiences). Sensors 206 are configured to detect an orientation of the computing device 102 and/or to detect environmental conditions of a physical environment in which the computing device 102 is disposed (see at least Smith2921, Fig. 1-2, par. [0038]).
(the processing unit generating and presenting a recommended object to the user according to the user-related information or the environment-related information). A user profile 120 is generated by a profile generation module 404 based on user interaction data 404 to model how user interaction interact occurs with respect to virtual objects within a virtual or augmented reality environment. The user interaction data 404, for instance, may be collected using sensors 206 of the computing device 102, result from monitoring performed by the service provider system 104 as part of providing the digital experience content 110 (e.g., via streaming), and so forth. (see at least Smith2921, Fig. 4, par. [0050]). This user profile based on user interactions, is used as the basis for targeted recommendations that are presented as part of the virtual or augmented user experience (see at least Smith2921, Fig. 7-8, par. [0059-0075]).
System comprising computing devices, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Smith2921, Fig. 9, par. [0076-0089]).
Smith2921 does not disclose: (the processing unit inferring whether the user likes the recommended object according to the user-related information sensed by the first sensing module and further promoting another recommended object to the user when an inferring result of the processing unit indicates that the user does not like the recommended object).
However Johnson4613 discloses: Sensor data (see at least Johnson4613, fig. 5-6, ¶8:62-9:9, see also abstract, ¶10:23-60). The HMD 202 may acquire physiological data from the user 550 while the user 550 is experiencing media content from the media device 560. In this case, Physiological data from the user 550 may be correlated with the multimedia video captured by the HMD to determine a portion of the media content from the media device 560 which corresponds to a physiological state of the user 550, as indicated by the physiological data. (see at least Johnson4613, fig. 5-6, ¶8:62-9:9, see also abstract, ¶10:23-60). (the processing unit inferring whether the user likes the recommended object according to the user-related information sensed by the first sensing module)
Determine likes and dislikes of a user using sensor data (see at least Johnson4613, fig. 5-6, ¶13:4-25). Searches for other content based on the inferred dislikes (other movies or other actor (further promoting another recommended object to the user when an inferring result of the processing unit indicates that the user does not like the recommended object) (see at least Johnson4613, fig. 5-6, ¶14:49-15:8).
As per above, Smith2921 and Johnson4613 both teach: using sensor data about a user to generate and provide targeted recommendations and/or product offers to the user, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Smith2921 in view of Vincent0801, to include the above claimed limitations  
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since using sensor data to determine likes and dislikes, and selecting a product different than a product known to be disliked by the user enhances the likelihood of engagement by the user, and reduces the likelihood of annoying and alienating the user with content that the user does not like.

Regarding claims 2, 10, Smith2921 in view of Johnson4613 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
(wherein the reality presenting device is a virtual reality (VR) device, an augmented reality (AR) device, a mixed reality (MR) device or an extended reality (XR) device). (see at least Smith2921, Fig. 1, par. [0001], [0019], [0028]). 

Regarding claims 6, 14, Smith2921 in view of Johnson4613 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
(identifying an environment type information of the environment according to the environment-related information; and the processing unit generating the recommended object according to the environment type information). The sensors 206 are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed, such as objects, distances to the objects, motion, colors, and so forth. A variety of sensor configurations may be used, such as cameras, radar devices, light detection sensors (e.g., IR and UV sensors) (see at least Smith2921, Fig. 1-2, par. [0038]).
The augmented reality manger module 220, for instance, may detect landmarks of the physical table disposed in the physical environment of the computing device 102 through use of the sensors 206, e.g., object recognition. Based on these landmarks, the augmented reality manager module 220 configures the virtual objects 112 to be viewed within this environment. (see at least Smith2921, par. [0042]).

Regarding claims 7, 15, Smith2921 in view of Johnson4613 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
(wherein the recommended object is an advertisement of a commercial product). (see at least Smith2921, Fig. 7-8, par. [0004], [0059], [0061], [0063], [0075]). 

Regarding claims 8, 16, Smith2921 in view of Johnson4613 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
(wherein the environment which the user experiences comprises a real environment or a virtual environment). (see at least Smith2921, Fig. 1, par. [0001], [0019], [0028]). 


Claims 3-5, 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0232921) (hereinafter “Smith2921”) in view of Johnson et al. (US 8,994,613) (hereinafter “Johnson4613”), and further in view of Vincent et al. (US 2016/0350801) (hereinafter “Vincent0801”).

Regarding claims 3, 11, Smith2921 in view of Johnson4613 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
Smith2921 does not appear to disclose: (the first sensing module performing an eyeball tracking operation on eyes of the user and obtaining an eyeball tracking result corresponding to the user, wherein the user-related information comprises the eyeball tracking result); 
(determining an attention-drawing spot information according to the eyeball tracking result; and the processing unit generating the recommended object according to the attention-drawing spot information).
However Vincent0801 discloses: System and method for obtaining comprehensive state of a subject for the purpose of providing targeted contents and services for the subject. (see at least Vincent0801, Fig. 1-2, par. [00242], [0049]).
User devices comprising sensors including: biomedical sensors for measuring biomedical information about the subject or others associated with the subject for physical sensors for measuring physical activity or physical changes of the subject, sensors for measuring or monitoring changes in the environment or surroundings of the subject or others associated with the subject, sensors associated with other devices used by the subject or others associated with the subject, cameras, microphone, touch feedback sensors (see at least Vincent0801, par. [0029], [0042]).
The method includes performing multimodal emotion recognition, by monitoring multiple features of the subject such as, but not limited to, at least one facial feature, at least one speech feature and at least one body language feature of the subject or a combination of one or more of the above features using one or more sensors and other data collection mean (see at least Vincent0801, Fig. 1-2, par. [00242], [0049]). The facial feature analysis of the subject includes continuous monitoring of a plurality of facial emotion, gaze tracking, attention time and sweats analysis. The speech feature analysis of the subject includes continuous monitoring of speech emotions, speech to text and linguistic tone of the subject. (see at least Vincent0801, Fig. 1-2, par. [0042], [0049]). Body language that is tracked includes changes the facial expressions of the subject, movement of eyes and focus (see at least Vincent0801, par. [0022]).
Smith2921 in view of Johnson4613 discloses: Using sensor data about a user to generate and provide targeted recommendations and/or product offers to the user in the context of a virtual reality and/or augmented reality application.
Smith2921 is silent about sensing eyeball and does not disclose: (eyeball tracking of a user and determining an attention-drawing spot).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Smith2921; in view of Vincent0801, to include using sensors for tracking the subject's gaze, and changes in a subject's eyes movement, and focus and using this sensor data about a user to provide targeted contents, in the context of a virtual reality and/or augmented reality application. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Smith2921 in this way since the claimed invention is merely a combination of old elements (sensor data about a user used to provide targeted contents in the context of a virtual reality and/or augmented reality application, and using sensors for tracking the subject's gaze, and changes in a subject's eyes movement, and focus), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand Smith2921 in this way, since the greater granularity of sensor data would enhance the relevance of the targeted recommendation.

Regarding claims 4-5, 12-13, Smith2921 in view of Johnson4613 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
Smith2921 discloses: Using sensor data about a user to generate and provide targeted recommendations and/or product offers to the user in the context of a virtual reality and/or augmented reality application.
Smith2921 does not appear to disclose: (the first sensing module performing a face scanning operation on a face of the user and obtaining a face scanning result corresponding to the user, wherein the user-related information comprises the face scanning result; determining an emotion information according to the face scanning result; and the processing unit generating the recommended object according to the emotion information).
(the first sensing module performing a tone sensing operation on the user and obtaining a tone sensing result, wherein the user-related information comprises the tone sensing result; determining a tone information according to the tone sensing result; and the processing unit generating the recommended object according to the tone information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Smith2921; in view of Vincent0801 (see at least Vincent0801, Fig. 1-2, par. [0022], [0042], [0049]), to include using sensors to determine facial emotion and/or speech emotions about a user to provide targeted contents, in the context of a virtual reality and/or augmented reality application. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Smith2921 in this way since the claimed invention is merely a combination of old elements (sensor data about a user used to provide targeted contents in the context of a virtual reality and/or augmented reality application, and using sensors to determine facial emotion and/or speech emotions about a user), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand Smith2921 in this way, since the greater granularity of sensor data would enhance the relevance of the targeted recommendation.


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681